Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violating the prison disciplinary rule prohibiting drug use. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, inasmuch as petitioner has received all the relief to which *944he is entitled and is no longer aggrieved, the petition is dismissed as moot (see Matter of Lewis v Goord, 37 AD3d 917 [2007]).
Mercure, J.P., Crew III, Spain, Rose and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.